Citation Nr: 1112271	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-13 307	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for headaches, to include migraine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to January 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the case was previously before the Board, in April 2010, it was remanded for a medical examination and opinion, as well as further adjudication.  The Veteran was examined in July 2010 and an opinion was rendered by a physician.  The doctor reviewed additional evidence in August 2010 and continued his opinion.  The claim was readjudicated with a supplemental statement of the case in November 2010.  In as much as the development requested by the Board has been completed, the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran's headaches, including migraines, are not the result of disease or injury during his active service.  

2.  The Veteran's headaches, including migraines, were not manifested during the year after he completed his active service.  


CONCLUSION OF LAW

The Veteran's headaches, including migraines, were not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that spinal meningitis and/or malaria in service resulted in chronic headaches.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in December 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in June 2007.  The December 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He was offered a hearing and subsequently withdrew a hearing request.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Discussion

The first requirement for service-connection is a current disability.  Review of the record discloses numerous lay statements and clinical records, including VA medical records affirming that the Veteran suffers from headaches of varying diagnoses.  Since there is no dispute that the Veteran now has headaches, the evidence confirming that there is a present disability will not be set forth in detail.  

The next requirement for service-connection is a disease or injury during active service.  In a statement dated in December 2006, the Veteran asserted that in March 1951, he was hospitalized for about 10 days for spinal meningitis.  He reported that he had headaches since then and that military doctors simply told him to take aspirin.  The Veteran has reasserted this claim of having spinal meningitis in several other communications.  See statement dated in July 2008.  On a subsequent copy of the July 2008 statement, the Veteran wrote that he had malaria in service.  On a March 2009 statement, he stated that he had malaria in basic training.  In May 2010, the Veteran reported that he did not have a separation examination.  

There appears to be some question about the Veteran's service treatment records being destroyed by the fire that ravaged the National Personnel Records Center (NPRC) in 1973.  He filed a claim for a hand injury in August 1955.  The service treatment records were obtained by VA at that time and have been in the claims file ever since.  They were not destroyed by the 1973 fire at the NPRC.  

The service treatment records show that the Veteran was hospitalized on February 22, 1951.  Examination on admission disclosed swollen and hyperemic tonsils, as well as an inflamed pharynx.  There was also a good deal of inflammation around a smallpox vaccination.  There were diagnoses of tonsillitis, pharyngitis, and a reaction to a prophylactic smallpox inoculation.  Treatment included 600,000 units PPG on February 23, with 300,000 units daily on the 24th and 25th.   The symptoms responded to treatment.  On February 26, 1951, it was noted that the Veteran was afebrile; his tonsils were not inflamed; his pharynx was clear; and his chest was clear.  He was returned to duty.  

The only mention of headaches in the service treatment records comes in February 1953, when the Veteran had a reaction to influenza virus vaccine manifested by headaches, nausea, diarrhea, and general weakness.  He was hospitalized for a day and returned to duty.  There was no report of continued symptoms.  

On separation examination, in January 1954, the Veteran's head and neurologic system were normal.  There was no report of continuing headaches or of any continuing symptoms from the hospitalizations in 1951 and 1953.  

The final requirement for service-connection is a connection between the current disability and the disease or injury in service.  

An organic disease of the nervous system may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no competent evidence that headaches or any underlying organic disease of the nervous system were manifested to any degree within the year following his release from active service.  

In August 1955, the Veteran filed a claim for residuals of a hand injury in service.  The injury was discussed in a private physician's report dated in July 1955 and a VA examination report dated in April 1956.  There were no complaints of headaches.  Service-connection was granted for residuals of a fracture of the 4th and 5th fingers of the right hand.  In October 1973, the Veteran requested an increased rating for his right hand disability.  There was no mention of headaches.  

A VA clinical record of November 1986 shows the Veteran voiced right hand complaints.  He also presented the earliest recorded complaint of chronic headaches.  He asserted that he had spinal meningitis in 1951, while in service, and that he had had migraine headaches since.  The assessment was probably tension headaches, with refractive error as a possible etiology.  

The Veteran was referred for an ear, nose and throat consultation in December 1986.  He complained of having had headaches dating from 1951, when he had spinal meningitis.  Now they were becoming more frequent.  Examination revealed that his nose was blocked by large polypoid turbinates.  He also had large asymptomatic tonsils.  The impression was allergic rhinitis.  A tonsillectomy was recommended.  

When seen for follow-up, in February 1987, the assessment was an upper respiratory infection with possible early bronchitis, chronic headaches, and tonsil hypertrophy.  

In a report, dated in September 2006, the Veteran's private physician, S. R. L., M.D., reported that the Veteran had several chronic conditions and his main complaint was headaches.  He stated that he had headaches on a daily basis since he had been back on Coumadin.  He did not have any focal neurologic deficits and a computerized tomography (CT) scan was negative.  

The Veteran had a VA psychiatric consultation in February 2007.  He reported that headaches, migraines, got him down.  He was getting only 1.5 hours of sleep a night.  Headache medicines and muscle relaxants should make him sleep but they did not.  He saw his first wife when he went to bed at night.  Mental status findings were normal except that the Veteran was confused with a dysthmic affect.  Insight and judgment were poor.  Short term memory was moderately impaired.  The primary diagnosis was a major depressive disorder with psychotic features.  His physical diagnoses included headaches.  

In August 2007, Dr. S. R. L wrote that the Veteran had a history of chronic headaches that were recently controlled on Neurontin.  He explained to the Veteran that sometimes propranolol or Inderal may be prophylactic for vascular type headaches and he had some patients with migrainous type headaches that Toprol actually had not helped with.  

A VA clinical note dated in October 2007 shows the Veteran complained of having headaches for over 50 years.  Medication did not help.  The impression was chronic daily headaches/migraine headaches.  

When seen at the VA neurology clinic, in December 2007, the Veteran stated that he had headaches every day for 50 years, since he had a bad headache in service when he was hospitalized for 4 days.  He stated that they were in quarantine and he thought he had meningitis.  He described the headache as anywhere from mild to an 8.  A friend, who lived with him said he was miserable every day and was always holding his head.  The ineffectiveness of several medications was discussed.  He took Tylenol every day and the headaches were worse without it.  It was the impression that the Veteran had chronic daily headaches/migraine headaches that seemed to have started with a severe headache that occurred when he was in the military.  The clinician suspected that he probably had a case of meningitis, considering his history.  

The Veteran returned to the VA neurology clinic in March 2008.  He was seen for headaches that started 50 years ago, ever since he had a headache in service and was hospitalized for 4 days.  The clinician again noted his suspicion that the headaches were most likely related to a case of meningitis that occurred in service.  The headaches continued to occur almost daily.  It was the impression that the Veteran had chronic daily headaches which were probably post-meningitic in nature, related to an episode that occurred in the military.  

A VA clinical note, dated in September 2008, shows the Veteran reported having continuing headaches for the last 60 years, after being treated for meningitis in service.  Examination did not disclose any relevant abnormality.  The assessment included headaches.  

In December 2009, the Veteran was seen by K. C. R., D.O., at a private center for neurological disorders regarding chronic migraine cephalgia.  The Veteran related that several decades earlier, while in the military, he contracted malaria and was treated with PPQ.  He reported that he experienced chronic headaches since then.  He mentioned several times that he had meningitis at the same time that he had malaria, but had no documentation to support that.  He said his symptoms at the time were just that he felt sick and had a headache.  The doctor discussed with the Veteran that it was impossible to tell whether or not he had meningitis at the time based only on a description of having a headache, when he could easily have had a headache due to malaria.  The doctor wrote that through the course of the interview, it was clear that the Veteran was having some short term memory problems and cognitive dysfunction.  The Veteran told the physician that he was currently having a migrainous type headache 2 to 3 times per week, with associated nausea and vomiting.  Other physical problems were also discussed.  On mental status examination, findings were normal except that the Veteran's mental focus was suboptimal.  He lost his train of thought and had trouble following a conversation or answering questions appropriately.  As to memory, he had poor recall and was a poor historian.  He had trouble answering questions and required constant redirection and prompting to try and answer questions.  Neurologic findings were normal except for the Veteran being hard of hearing, bilaterally, absent deep tendon reflexes, diminished vibratory sensation, and an ataxic gait.  The assessment included memory loss, migraine without aura, and confusion, unspecified.  

The Veteran had an electroencephalogram in December 2009.  He stated that he had been having difficulties with memory loss and episodes of confusion.  He gave a history of migraines, malaria, and coronary artery disease.  The study revealed evidence of mild diffuse encephalopathy.  

Magnetic resonance (MR) imaging of the brain, in January 2010, disclosed mild atrophy and probable minimal chronic ischemic changes.  

In May 2010, the Social Security Administration reported that their medical records for the Veteran had been destroyed.  

The Veteran was afforded a VA examination for neurologic disorders in July 2010.  The claims file was reviewed and the service treatment records were discussed.  The Veteran's current symptoms were considered.  The Veteran reported headaches 4 to 5 times a week, sometimes lasting all day and frequently keeping him awake at night.  They were described as encompassing his entire head.  There were no prostrating attacks or flare-ups.  Noise aggravated the headaches, while rest and aspirin provide some relief.  A detailed examination was reported.  The Veteran had a broad based gait and some unsteadiness consistent with his age.  The diagnosis was chronic daily cephalgia, less likely than not caused by or related to service, February 1951 illness, PPQ therapy or influenza vaccination.  The examiner explained that the treatment was PPG (procaine penicillin G) therapy and that it was not a cause of any chronic cephalgia.  The examiner went on to explain that the February 1953 reaction to influenza virus vaccine was not likely to have resulted in chronic headaches.  He explained that reactions to vaccines were not uncommon and were expected to resolve without residuals.  Any unexpected residuals would be immediate; however, there was no evidence showing a chronic cephalgia resulted.  The examiner went on to express the opinion that it was not likely that the Veteran's headaches were related to any incident of service as the first documented complaints were many years later and the separation examination showed no complaints of headaches or neurologic issues.  

The record also includes several internet articles on PPQ or PQP, piperaquin phosphate, a drug currently used in combination with others to fight malaria.  

There are also several lay statements.   In August 2008, the Veteran's daughter, E. K. W., wrote that the Veteran had headaches as far back as she could remember.  In May 2010, she put that as 1958.  In November 2009, R. C. wrote that she had lived with the Veteran for 5 years and described his headaches.  In May 2010, another daughter, T. C., recalled that when she was 8, in 1974, her dad came home early due to a headache and that the headaches persisted.  Also in May 2010, the Veteran's son-in-law reported knowing him since 1972 and over the past 40 years his headaches had persisted.  In November 2010, R. C. wrote that she had been a friend of the Veteran for several years.  In January 2007, she was with him when his physician told him that no other doctor had documented his constant complaints of headaches.  

Conclusion

The Veteran has claimed that he had malaria and/or meningitis during his active service.  These assertions are not credible for two reasons.  First, as a lay witness, he does not have the training and experience to render a medical diagnosis.  See 38 C.F.R. § 3.159(a) (2010).  Second, there is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley, 2 Vet. App. at 309.  A claimant's mere statement is insufficient for that purpose.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001).  Thus, when the medical officers in service made a diagnosis, based on their findings, it requires more than the claim of a lay witness to challenge those findings and diagnosis.  There is certainly not "clear evidence to the contrary."  As a private physician, Dr. K. C. R., told the Veteran in December 2009, it is impossible to diagnose meningitis solely on the description of a headache.  Thus, the Veteran's claims of malaria and meningitis in service are not credible.  

Nevertheless, service-connection can be granted if chronic headaches began or were aggravated in service.  As a lay witness, the Veteran is competent to report that chronic headaches began in service and continued since then.  The evidence against the reported continuity of symptoms is found in the service treatment records.  These records document two illnesses that were treated and resolved.  On the recent VA neurologic examination, the examiner explained that the only notation of headaches in service was associated with a vaccine reaction and such reactions are not known to result in chronic headaches.  Any chronic residuals would have been immediately apparent and were not reported in the Veteran's case.  Also, while the separation examination does not specifically address headaches, the examining physician did report the Veteran's head and neurologic system were normal.  Also, both private and VA examiners have noted the Veteran's memory loss.  It must be presumed that the report shows the examiner did his duty, provided a thorough examination, and reported it accurately.  The Veteran's statements are not "clear evidence to the contrary" that would rebut the presumption that the examining officer properly discharged his official duties in good faith and in accordance with law and governing regulations.  On the recent VA examination, the examiner considered the separation examination report in concluding that it was not likely that chronic headaches began in service.  

There are several lay statements attesting to the Veteran's long-standing problem with chronic headaches.  However, none of the lay witnesses has known the Veteran since his time in service and none of them identifies the onset of chronic headaches as being during the Veteran's active service.  

There are clinical notes by a VA neurologist to the effect that the Veteran's headaches are related to meningitis in service.  There is no indication that the doctor reviewed the claims file or service treatment records.  Rather, it is clear that the opinion was based on the Veteran's claims of having had meningitis in service.  Where doctors rely on a history provided by the Veteran, their diagnoses can be no better then the Veteran's claims.  See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  Because the Veteran's claim of having had meningitis in service is not supported by the contemporaneous evidence of record, the opinions based on that history provided by the Veteran are not reliable.  

The Veteran has claimed chronic headaches began in service.  This claim is not supported in light of the medical evidence including the service treatment records and the recent VA opinion on neurologic examination.  The medical evidence outweighs the lay evidence presented by the Veteran, his friends and family members.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for headaches, to include migraines, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


